IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-30751
                          Summary Calendar



JESSE ROGERS,

                                          Plaintiff-Appellant,

versus

CRIMINAL JUSTICE FACILITY OF IBERIA PARISH;
GREEN, LIEUTENANT; AL MERITS, LIEUTENANT;
NATHANIEL MITCHELL; DAN DAVID; SIDNEY HEBERT,
SHERIFF; ERROL ANTOINE ROMO ROMERO, SHERIFF,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 96-CV-1932
                       - - - - - - - - - -
                          April 22, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Jesse Rogers appeals the dismissal of his civil rights

action under 42 U.S.C. § 1983 for alleged torture and abuse which

occurred while he was incarcerated at Iberia Parish Criminal

Justice Facility.   Rogers argues that the district court erred in

granting Appellants’ motion for summary judgment and dismissing

his action as untimely.   He contends that the doctrine of contra

non valentem agere nulla currit praescripto operates to suspend


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 97-30751
                                -2-

the statute of limitations and make this action timely.    He also

argues that the district court erred in excluding expert

testimony which he submitted and in improperly weighing his own

affidavit.

     We have reviewed the record and the briefs of the parties

and affirm substantially for the reasons given by the district

court.   See Rogers v. Criminal Justice Facility of Iberia Parish,

96-CV-1932 (W.D. La. July 1, 1997).    Rogers has failed to meet

his burden of establishing that there is a genuine issue of

material fact, or that the district court erred in its

evidentiary or legal holdings.    FED. R. CIV. P. 56(e); Melton v.

Teachers Ins. & Annuity Ass’n of America, 114 F.3d 557, 559 (5th

Cir. 1997).   Although it was not necessary to exclude any portion

of Rogers’ affidavit as inadmissible, any error resulting from

this exclusion was harmless.     See Richardson v. Oldham, 12 F.3d
1373, 1378 (5th Cir. 1994).

     AFFIRMED.